DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-2 and 5 in the reply filed on 05/17/2022 is acknowledged.  Withdrawal of Claims 3-4, in the reply filed by the Applicant on 05/17/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Turkish Patent Application No. TR 2018/12474, filed on 09/01/2018, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/25/2021 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 1-2, the terms “anisotropic composition distribution”, “nanometer- and/or micrometer-sized hard particles”, and “hybrid structures” renders the claim indefinite.  Firstly, it is unclear as to what qualities and properties comprise an “anisotropic composition distribution” and what does not, and moreover, how the composition is a distribution.  Similarly, for the term “hybrid structures”, it is unclear as to what properties and characteristics of structures constitute a “hybrid structure” and what does not.  Regarding the term towards the size of the hard particles, the term lacks clarity in terms of what range of sizes constitute “nanometer-“ and “micrometer-“ and what does not.  Therefore, the metes and bounds of the claims are not clearly defined, and the terms render the claims indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the first term to mean an anisotropic composition, the second term to mean from more than 0 nm to under 1000 µm, and the third to mean that the structures contain multiple components.

	In regards to Claim 1, the phrase “pre-treatment of alloy particles when needed” renders the claim indefinite.  It is unclear as to when the pre-treatment of alloy particles is needed and when it is not needed, that is, what parameters and conditions necessitate pre-treatment and what do not, and if it is a required embodiment for the product or not.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned phrase above.

In addition to the rejections set forth above, Claims 2 and 5 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 102/§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0326523 (Thuo).
	In regards to Claims 1-2 and 5, Thuo teaches a method of making multilayer particles having an irregular surface architecture (Abstract, Claim 1), wherein the particle size may be on the micro or nanoscale (¶30), and formed from metal alloys that may be an alloy of bismuth, indium and tin (¶31), wherein the particle can have a surrounding oxide layer (¶32) – corresponding to a method of producing particles having an anisotropic composition distribution from nanometer- and/or micrometer-sized hard particles, wherein the hard particles are metal, inorganic, or combinations of metal and inorganic (instant Claim 1).  Thuo also teaches that the process includes shearing a eutectic-solvent mixture, which induces phase segregation to produce an irregular surface architecture (¶36), wherein the eutectic metal  alloy is allowed to precipitate out, which can be then oxidized (¶36), such that the liquid/molten metal solution can be used to distribute the alloy (¶38), and wherein the mixture is heated before shearing (Claim 11) and then cooled (Claim 13) – corresponding to pre-treatment of alloy particles wherein alloy particles are covered with a shell under an equilibrium melting temperature or at a temperature between a melting temperature and a boiling temperature; applying various external forces, wherein the various external forces are a shear force, a heat treatment or combinations thereof, directly or by a fluid, wherein the fluid is a liquid or a gas, on surfaces of the alloy particles enveloped with or without the shell prepared under the equilibrium melting temperature or at the temperature between the melting temperature and the boiling temperature; and obtaining anisotropic particles with modified surface compositions and/or morphologies (instant Claim 1), wherein the method is used in forming hybrid structures (instant Claim 2), wherein the alloy particles are Bi-Sn alloys (instant Claim 5).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 9,773,594 (Carpenter) teaches continuous flow synthetic methods are used to make single phase magnetic metal alloy nanoparticles that do not contain rare earth metals, wherein soft and hard magnets made from the magnetic nanoparticles are used for a variety of purposes, e.g. in electric motors, communication devices, etc. (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784